       2:19-cv-01206-DCN         Date Filed 04/25/19      Entry Number 2       Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

GEORGE SINK, P.A. INJURY LAWYERS,                )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )
                                                 )                     2:19-cv-01206-DCN
                                                       Civil Case No. ___________________
GEORGE SINK II LAW FIRM, LLC,                    )
GEORGE SINK LAW FIRM, LLC,                       )
SOUTHERN LEGAL ASSOCIATION, LLC,                 )
and GEORGE (“TED”) SINK, JR.,                    )
                                                 )
       Defendants.                               )
                                                 )

               PLAINTIFF GEORGE SINK, P.A. INJURY LAWYERS’
           LOCAL CIV. RULE 26.01 (D.S.C.) INTERROGATORY RESPONSES

        Pursuant to Local Civ. Rule 26.01 (D.S.C.), Plaintiff George Sink, P.A. Injury Lawyers

 (“Sink, P.A.”) submits the following interrogatory responses:

 (A)    State the full name, address, and telephone number of all persons or legal entities who
        may have a subrogation interest in each claim and state the basis and extent of that
        interest.

        Response: Sink, P.A. is not aware at this time of any person or entity with a subrogation
        interest in any claim in this action.

 (B)    As to each claim, state whether it should be tried jury or non-jury and why.

        Response: All claims should be tried by non-jury because Sink, P.A. is only seeking
        equitable relief for each claim.

 (C)    State whether the party submitting these responses is a publicly owned company and
        separately identify (1) any parent corporation and any publicly held corporation owning
        ten percent (10%) or more of the party’s stock; (2) each publicly-owned company of
        which it is a parent; and (3) each publicly-owned company in which the party owns ten
        percent (10%) or more of the outstanding shares.

        Response: Sink, P.A. is not a publicly owned company. Sink, P.A. (1) does not have
        any parent or publicly held corporations owning ten percent or more of Sink, P.A.’s




                                                 1
      2:19-cv-01206-DCN         Date Filed 04/25/19      Entry Number 2        Page 2 of 3




      stock; (2) is not a parent of any publicly owned company; and (3) does not own ten
      percent or more of the outstanding shares of any publicly owned company.

(D)   State the basis for asserting the claim in the division in which it was filed (or the basis of
      any challenge to the appropriateness of the division).

      Response: All the parties to this action reside in this Division. Moreover, a substantial
      part of the events giving rise to the claims occurred in Charleston, South Carolina.
      Accordingly, this case was filed in the Charleston Division pursuant to Local Civ. Rule
      3.01(A)(1) and 3.01(A)(2) (D.S.C.).

(E)   Is this action related in whole or in part to any other matter filed in this district, whether
      civil or criminal? If so, provide: (1) a short caption and the full case number of the
      related action; (2) an explanation of how the matters are related; and (3) a statement of
      the status of the related action.

      Response: Sink, P.A. is not aware at this time of any other matter filed in this District to
      which this action is related in whole or in part. On March 11, 2019, pursuant to an
      arbitration clause in a Confidentiality and Non-Solicitation Agreement between Plaintiff
      and Defendant Ted Sink, Plaintiff filed with the American Arbitration Association a
      Demand for Arbitration against Ted Sink, seeking arbitration of the parties’ dispute. The
      arbitration clause in the Confidentiality and Non-Solicitation Agreement states that “the
      parties may seek and obtain a temporary restraining order or injunction from a court
      while awaiting the decision of the Arbitrator on a claim for a restraining order or
      injunction.” Accordingly, Plaintiff brings this action seeking injunctive relief.




                                                2
      2:19-cv-01206-DCN   Date Filed 04/25/19   Entry Number 2       Page 3 of 3




Date: April 25, 2019                Respectfully submitted,

                                    s/ Trudy H. Robertson
                                    Trudy H. Robertson
                                    Federal ID No. 6211
                                    MOORE & VAN ALLEN PLLC
                                    78 Wentworth Street
                                    Charleston, SC 29401
                                    Telephone: (843) 579-7061
                                    Facsimile: (843) 579-8722
                                    E-mail: trudyrobertson@mvalaw.com

                                    Allan R. Holmes (Fed. ID# 1925)
                                    Cheryl H. Ledbetter (Fed. ID# 11446)
                                    GIBBS & HOLMES
                                    171 Church Street, Suite 110
                                    Charleston, SC 29401
                                    (843) 722-0033 (telephone)
                                    (843) 722-0114 (facsimile)
                                    E-mail: aholmes@gibbs-holmes.com
                                            cledbetter@gibbs-holmes.com

                                    J. Mark Wilson (pro hac vice application forthcoming)
                                    N.C. State Bar No. 25763
                                    Kathryn G. Cole (pro hac vice application forthcoming)
                                    N.C. State Bar No. 39106
                                    Minnie Kim (pro hac vice application forthcoming)
                                    N.C. State Bar No. 46173
                                    MOORE & VAN ALLEN PLLC
                                    100 North Tryon Street
                                    Suite 4700
                                    Charlotte, North Carolina 28202
                                    Telephone: (704) 331-1000
                                    Facsimile: (704) 331-1159
                                    E-mail: markwilson@mvalaw.com
                                            katecole@mvalaw.com
                                            minniekim@mvalaw.com

                                    Attorneys for Plaintiff George Sink, P.A.
                                    Injury Lawyers




                                       3
